                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MELISSA YANKE,

                   Plaintiff,
                                                   Case No. 20-cv-1055-pp
      v.

ANDREW M. SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. According to the information

provided by the plaintiff, she is employed, she is not married, and she has a

12-year-old son she is responsible for supporting. Dkt. No. 2 at 1. The plaintiff

reports income of $658.66 per month from her employment at Little Caesars

and $69 per month from food stamps. Id. at 2. The plaintiff indicates that her


                                         1

           Case 2:20-cv-01055-PP Filed 07/14/20 Page 1 of 4 Document 5
expenses are $1,050 per month ($200 car payment, $850 other household

expenses). Id. at 2-3. The plaintiff owns a 2010 Toyota Yaris worth

approximately $2,000, she does not own her home or any other property of

value, and she has approximately $10 cash on hand or in a checking or

savings account. Id. at 3-4. The plaintiff states that she lives with her

boyfriend, id. at 2, and given that that her expenses outpace her income by

over $300 per month, the court assumes that her boyfriend helps support her.

The plaintiff has demonstrated that she cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied benefits by the

Commissioner of Social Security for alleged lack of disability, that she is

disabled, and that the Administrative Law Judge committed a number of errors

when deciding to deny benefits. Dkt. No. 1 at 1-6. The alleged errors include:

(1) the ALJ failed to inform the vocational witness of moderate limitations in

                                          2

         Case 2:20-cv-01055-PP Filed 07/14/20 Page 2 of 4 Document 5
concentration, persistence, and pace, and moderate limitations in adapting or

managing; (2) the ALJ applied the wrong standards in the evaluation of the

plaintiff’s statements regarding the limiting effects of her symptoms; (3) the

ALJ’s finding that the plaintiff’s statements were “not entirely reliable” did not

indicate which statements the ALJ properly gave weight and which he didn’t;

(4) the ALJ rejected every medical opinion regarding the plaintiff’s limitations

from treating and examining sources and gave no weight to the opinions of

state agency medical doctors; (5) the ALJ played doctor by relying on his lay

interpretation of objective medical findings and opinions; (6) the ALJ’s

cataloging of the record failed to provide a bridge from his recitation of the

evidence to his conclusions; (7) the ALJ’s recitation of the record didn’t explain

why the hypothetical questions and subsequent RFC finding were not made

arbitrarily, and why they applied to the plaintiff; (8) the ALJ limited the plaintiff

to only occasional overhead reaching; (9) the ALJ failed to establish that the

plaintiff has the capacity for sustained, regular, and continuing work, in an

ordinary work setting during the relevant period; (10) the ALJ’s errors resulted

in understatement of the plaintiff’s medically supported limitations, his

decision is not supported by substantial evidence, contains harmful errors of

law and fact, and the ALJ abused his discretion; and (11) the ALJ did not

properly evaluate the listings and failed to meet the Commissioner’s burden of

proof at step five of the sequential evaluation process. Id. At this early stage in

the case, and based on the information in the plaintiff’s complaint, the court

concludes that there may be a basis in law or in fact for the plaintiff’s appeal of

                                         3

         Case 2:20-cv-01055-PP Filed 07/14/20 Page 3 of 4 Document 5
the Commissioner’s decision, and that the appeal may have merit, as defined

by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 14th day of July, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          4

         Case 2:20-cv-01055-PP Filed 07/14/20 Page 4 of 4 Document 5
